Order entered June 4, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00213-CV

                        MICHAEL DWAIN WILLIAMS, Appellant

                                              V.

                            LUPE VALDEZ, SHERIFF, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-09709

                                          ORDER
       Before the Court is appellant’s June 1, 2018 motion requesting a copy of the

supplemental clerk’s record filed on May 15, 2018. A second supplemental clerk’s record was

also filed on June 1, 2018. We GRANT appellant’s motion as follows. We DIRECT the Clerk

of this Court to send appellant paper copies of the supplemental clerk’s records filed on May 15

and June 1.

                                                     /s/   DAVID EVANS
                                                           JUSTICE